DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 08/25/2022.
Claim1-3, 6, 8-11, 14, and 16-18 have been amended. 
Claims 1-20 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 112 rejections in the previous office action are withdrawn in light of applicant’s amendments
The 35 U.S.C. 103 rejections in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20060282228 , Avey, et al. to hereinafter Avey in view of United States Patent Publication US 20180132423, Rowan, et al. to hereinafter Rowan in view of United States Patent Publication US 20180146612, Sauder, et al.
	
Referring to Claim 1, Avey teaches a computer-implemented method comprising:
using field assignment instructions in a server computer system, receiving, over a digital data communication network at the server computer system, grower datasets specifying agricultural fields of growers and inventories of hybrid products or seed products of the growers (
Avey: Sec. 0091, 0092 describes the computer server system
Avey: Sec. 0027, 0091, 0096, 0097, 0103, describes receiving digital data from growers regarding inventory with includes hybrid and seed products.);

using the field assignment instructions in the server computer system, obtaining over the digital data communication network at the server computer system, other input data comprising relative maturity values, historic yield values for the fields of the growers, and mean yield values for regions in which the fields of the growers are located (
Avey: Sec. 0109, 0102 describes the inputting of maturity and historic yield information. 0059, 0072 describes the yield based off the location and environment.);

using the field assignment instructions in the server computer system, calculating pair datasets consisting of permutations of product assignments of two (2) products to two (2) fields from among the fields of the growers, and corresponding converse assignments of the same products and fields (
Avey: Sec. 0065-0067, 0103, 0106 describes the calculating of multiple products for the combination of seed products for crop management.);

inputting specified features of the pairs to a trained machine learning model (See Rowan), to yield a predicted probability of success (POS) value for each of the pairs (
Avey: Sec. 0053, 0064-0065 describes model for collecting data. 0056, 0065, 0083, 0089, 0103, 0105 describes determining the probability of success for yield ); 

predicted POS; percentiles (
Avey: Sec. 0056, 0065, 0089, 0103-0105, describes determining the probability of success for yield and the field classification. 0057-0063, describes the percentage values association with multiple seeds/products, in which the Example is interpreting as percentiles);

using the field assignment instructions in the server computer system, generating and causing displaying at least the product assignments and the corresponding converse assignments (See Sauder) in a graphical user interface display of a client computing device (
Avey: Sec. 0091, 0093, 0096, 0100, 0101 describes display for displaying products.).

Avey does not explicitly teach machine learning.
However, Rowan does teach machine learning (Rowan: Sec. 0036, 0139-0145, 0236-0240 describes modeling for training data.).

Avey and Rowan are both directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey, which teaches detecting and processing agricultural information problems in view of Rowan, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and training agricultural data. (See Rowan at 0139-0147).

Avey in view of Rowan does not explicitly teach using the field assignment instructions in the server computer system, calculating multiple pairs, each of the pairs consisting of a permutation of product assignments of two (2) products to two (2) fields from among the fields of the growers, and corresponding converse assignments of the same products and fields; calculating, for each of the pairs, a score value based on the predicted POS value for the pair and percentiles associated with the products of said pair and storing the score values for each of the product assignments and the corresponding converse assignments.
	However, Sauder teaches the limitations
using the field assignment instructions in the server computer system, calculating multiple pairs, each of the pairs  consisting of a permutation  of product assignments of two (2) products to two (2) fields from among the fields of the growers, and corresponding converse assignments of the same products and fields (
Sauder: Sec. 0047, 0057, 0058, 0064, 0069 teaches that assigning of multiple products/seeds to multiple fields through and automation planting process. Sauder: Sec. 0055, 0064, 0069, 0127 teaches the planting and assigning of different and same products/seeds, which are planted in different fields. At, 0064, 0090 discloses the different and/or same seeds ); 

calculating, for each of the pairs, a score value based on the predicted POS(See Avey)  value for the pair and percentiles (See Avey) associated with the products of said pair and storing the score values for each of the product assignments and the corresponding converse assignments (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values (0127) are for multiple seeds/products which can include pairs, as these multiple seeds/products can be pairs with various assignments that can be conversely different .);

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).




Referring to Claim 2, Avey teaches the method of Claim 1, wherein the pairs (See Sauder) include all products in inventory of a grower of the growers and all fields of that grower (
Avey: Sec. 0062, 0065-0067, 0072 0090, 0103, 0106, describes computing data for the combining of product for a farmer).

Avey in view of Rowan does not explicitly teach pairs.
However, Sauder teaches pairs (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are for multiple seeds/products which can include pairs,); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).


Referring to Claim 3, Avey teaches the method of Claim 1, wherein the pairs (See Sauder) include all products in inventory of the growers and all fields of the growers (
Avey: Sec. 0062, 0065-0067, 0072 0090, 0103, 0106, describes computing data for the combining of product for a farmer. Then 0067, 0084, 0086, 0101 teaches the computation for all farmers).

Avey in view of Rowan does not explicitly teach pairs.
However, Sauder teaches pairs (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are for multiple seeds/products which can include pairs,); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).


Referring to Claim 4, Avey teaches the method of Claim 1, further comprising, using the field assignment instructions in the server computer system:
classifying the fields of the growers as high-performing or low-performing; inputting the specified features of the pair dataset(s) to the trained machine learning model in two stages (See Rowan)to cause separate classification with respect to the high-performing fields and the low-performing fields (
Avey: Sec. 0028, 0054, 0066, 0083, describes the classification of crop producers via their performance.);

Avey does not explicitly teach machine learning model in two stages.
However, Rowan does teach  machine learning model in two stages (
Rowan: Sec. 0036, 0139-0145, 0236-0240 describes modeling for training data which includes more than one component and iterations, as the Examiner is interpreting this a two stages).
Avey and Rowan are both directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey, which teaches detecting and processing agricultural information problems in view of Rowan, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and training agricultural data. (See Rowan at 0139-0147).

Referring to Claim 5, Avey teaches the method of Claim 4, further comprising, using the field assignment instructions in the server computer system, performing the classifying for a particular field based on calculating whether a historic yield value of the particular field is among higher yield values that are above the mean yield values for regions in which the fields of the growers are located (
Avey: Sec. 0004, 0052, 0072, 0102, describes comparing of yields, which includes historical, to determine the mean of yield).

Referring to Claim 6, Avey teaches the method of Claim 1, further comprising, using the field assignment instructions in the server computer system, for the predicted POS values that are associated with a particular grower, applying one or more grower-specific constraints that are associated with the same particular grower, to result in update the predicted POS values to grower-specific POS values (
Avey: Sec. 0067, 0095, 0101, 0103, describes determining the probability of success for yield for a specific crop producer and taking in consideration specific constraint such as environmental condition, ).

Referring to Claim 7, Avey teaches the method of Claim 6, wherein the grower-specific constraints comprise any one or more of:
numbers of bags of hybrid products or seed products in inventory ();
sizes of fields of the particular grower ();
relative maturity values for the fields of the particular grower (
Avey: Sec. 0056, 0058, 0109 describes maturity values);
equipment types of the particular grower ();
operations management values of the particular grower (
Avey: Sec. 0090 describes operation management);
seeding density goal values of the particular grower ().

Referring to Claim 8, Avey teaches the method of Claim 1, further comprising, using the field assignment instructions in the server computer system, for the predicted POS values that are associated with a particular grower, automatically assigning the hybrid products or seed products include in the pairs (See Sauder) to specific fields of a same particular grower, based on ranking the predicted POS values that are associated with the same particular grower (
Avey: Sec. 0095, 0096, 0110, describes ranking the risk assessment, in which the Examiner interpreting a ranking the probability of success for yield).

Avey in view of Rowan does not explicitly teach pairs.
However, Sauder teaches pairs (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are for multiple seeds/products which can include pairs,); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).


Referring to Claim 9, Avey teaches the method of Claim 8, further comprising, using the field assignment instructions in the server computer system, updating the graphical user interface display of a client computing device to cause displaying an ordered chart of assignments (See Rowan)of the hybrid products or seed products include in the pairs (See Sauder) to specific fields of the same particular grower (
Avey: Sec. 0091, 0093, 0096, 0100, 0110, describes displaying products with the same or similar information which can be presented in any number of ways).
Avey does not explicitly teach an ordered chart of assignments
However, Rowan does teach an ordered chart of assignments (Rowan: Fig 14, 15, 17; Sec. 0332, 0337, describes the creation of charts for the assignment of products).

Avey and Rowan are both directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey, which teaches detecting and processing agricultural information problems in view of Rowan, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and training agricultural data. (See Rowan at 0139-0147).

Avey in view of Rowan does not explicitly teach pairs.
However, Sauder teaches pairs (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are for multiple seeds/products which can include pairs,); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).

Referring to Claim 10, Avey teaches the method of Claim 9, further comprising, using the field assignment instructions in the server computer system, generating the ordered chart of assignments (See Rowan) of the hybrid products or seed products include in the pairs (See Sauder) to specific fields of the same particular grower using a plurality of graphical bars representing the assignments, each of the bars having a length (See Rowan) based upon a magnitude of one of the predicted POS values that corresponds to a particular hybrid product or seed product (
Avey: Sec. 0091, 0093, 0096, 0100, 0110, describes displaying products with the same or similar information which can be presented in any number of ways. Then, Avey also describes displaying and determining products values by their probability of success

Avey does not explicitly teach the ordered chart of assignments  ; using a plurality of graphical bars representing the assignments, each of the bars having a length.
However, Rowan does teach the ordered chart of assignments  ; using a plurality of graphical bars representing the assignments, each of the bars having a length (Rowan: Fig 14, 15, 17; Sec. 0332, 0337, describes the creation of charts for the assignment of products)

Avey and Rowan are both directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey, which teaches detecting and processing agricultural information problems in view of Rowan, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and training agricultural data. (See Rowan at 0139-0147).


Avey in view of Rowan does not explicitly teach pairs.
However, Sauder teaches pairs (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are for multiple seeds/products which can include pairs,); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).

Referring to Claim 11, Avey teaches the method of Claim 8, further comprising, using the field assignment instructions in the server computer system, generating the ordered chart of assignments (See Rowan) of the hybrid products or seed products include in the pairs (See Sauder) to specific fields of the same particular grower using a plurality of graphical bars representing the assignments, each of the bars (See Rowan) comprising a graphical attribute that indicates a positive recommendation or negative recommendation (
Avey: Sec. 0091, 0093, 0096, 0100, 0110, describes displaying products with the same or similar information which can be presented in any number of ways. Then, Avey also describes displaying and determining recommendations

Avey does not explicitly teach the ordered chart of assignments  ; using a plurality of graphical bars representing the assignments, each of the bars having a length.
However, Rowan does teach the ordered chart of assignments  ; using a plurality of graphical bars representing the assignments, each of the bars having a length (Rowan: Fig 14, 15, 17; Sec. 0332, 0337, describes the creation of a bar chart for the assignment of products)
Avey and Rowan are both directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey, which teaches detecting and processing agricultural information problems in view of Rowan, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and training agricultural data. (See Rowan at 0139-0147).

Avey in view of Rowan does not explicitly teach pairs.
However, Sauder teaches pairs (
Sauder: Sec. 0057, 0058, 0064, 0093, 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are for multiple seeds/products which can include pairs,); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).

Referring to Claim 12, Avey teaches the method of Claim 1, further comprising, using the field assignment instructions in the server computer system:
for a particular grower, generating and causing displaying using the client computing device, a graphical map display comprising a graphical representation of one or more particular fields of the particular grower and the product assignments using one or more of:
product identifiers in text; distinct colors of the particular fields (
Avey: Fig. 7, 16; Sec. 0091, 0093, 0096, 0100, 0110, describes displaying products within a map and product identifiers, as well as, distinct colors);

Referring to Claim 13, Avey teaches the method of Claim 1, further comprising, using the field assignment instructions in the server computer system:
for a particular grower, generating and causing displaying using the client computing device, a graphical map display comprising:
a graphical representation of one or more particular fields of the particular grower and the product assignments using one or more of:
product identifiers in text; distinct colors of the particular fields (
Avey: Fig. 7, 16; Sec. 0091, 0093, 0096, 0100, 0110, describes displaying products within a map and product identifiers, as well as, distinct colors);
a data table that identifies a field or farm, a particular hybrid product or seed product that has been assigned to that field, and a number of bags of the particular hybrid product or seed product that have been assigned to that field ().

Referring to Claim 14, Avey teaches the method of Claim 1, further comprising, using the field assignment instructions in the server computer system, generating and causing displaying a graphical user interface display that presents field assignment recommendations comprising:
a graphical field map of a particular field; displayed using a plurality of different colors that are associated with a spectrum of values along a positive to negative recommendation scale (
Avey: Fig. 7, 16; Sec. 0091, 0093, 0096, 0100, 0110, describes displaying products within a map and recommendations that include color values (0062));
represents a magnitude of the associated score value (See Sauder) (
Avey: Sec. 0056, 0065, 0089, 0103-0105, describes determining the probability of success for yield, as well as, recommendations);

Avey does not explicitly teach a product assignment graph comprising a bar chart in which graphical bars correspond to seed; products or hybrid products, and a linear dimension of each bar; the bars for products reflecting positive recommendations or negative recommendations.
However, Rowan does teach these limitations
 a product assignment graph comprising a bar chart in which graphical bars correspond to seed; products or hybrid products, and a linear dimension of each bar; the bars for products reflecting positive recommendations or negative recommendations (
Rowan: Fig 14, 15, 17; Sec. 0332, 0337, describes the creation of charts for the assignment of products, which includes recommendations);

Avey and Rowan are both directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey, which teaches detecting and processing agricultural information problems in view of Rowan, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and training agricultural data. (See Rowan at 0139-0147).

Avey in view of Rowan does not explicitly teach score value.
However, Sauder teaches score value (
Sauder: Sec. 0112, 0127 teaches determining and creating values for each product which are assigned and stored, the values are being interpreted as score value); 

Avey, Rowan, and, Sauder are all directed to the analysis of agricultural and planting (See Avey at 0054, 0083; 0097 Rowan at 0121, 0190; Sauder at 0011, 0016, 0073). Avey discloses that additional examples of agricultural, such as hybrids can be considered (See Avey at 0110). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avey in view of Rowan, which teaches detecting and processing agricultural information problems in view of Sauder, to efficiently apply analysis of agricultural and planting to improving the processing of agricultural data. (See Sauder at 0093, 0119, 0123).


Referring to Claim 15, Avey teaches the method of claim 14, further comprising, using the field assignment instructions in the server computer system:
receiving input that selects a particular field from among a list, menu or other enumeration of fields of a particular grower (
Avey: Sec. 0093, 0095, 0096, 0109, describes users have the options of making selections of products for a producer);
in response to the input, dynamically calculating updated POS values for products in inventory for the newly identified field and updating the graphical user interface display as soon as result data is available (
Avey: Sec. 0054, 0094, 0096, 0097, describes updating display to show users probability of success for yield, as well as, user’s selection).
	
Claims 16-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-5.  Regarding a computer system comprising:
one or more processors (
Avey: Sec. 0091, 0092, describes processors);
one or more non-transitory computer-readable storage media storing instructions which, when executed using the one or more processors (
Rowan: Sec. 0151 describes non-transitory storage media);


Response to Arguments
Applicant’s arguments filed 08/25/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/25/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zyskowski et al., U.S. Pub. 20100306012, (discussing the prediction for seed performance in a field location).
Peters et al., W.O. Pub. 2018050592, (discussing the analysis of planting and effects of plants in the location).
Upadhyay et al., Economic Evaluation Of Seeding Decisions In Hybrid And Open-Pollinated Herbicide-Resistant Canola, https://cdnsciencepub.com/doi/pdf/10.4141/P04-135,  Canadian journal of plant science, 2005 (discussing the analyzing of seeding for hybrid products).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624